The plaintiff commenced an action to recover of the defendants the possession of a railroad engine and several railroad cars, and upon an affidavit and notice directed to him, the sheriff of Erie county took the property from *Page 342 
the possession of the defendants, and while it was in his possession they made a motion at a Special Term of the Supreme Court to set aside the proceedings pertaining to taking the property, which motion was denied. They then appealed to the General Term of the Supreme Court, and from the order of affirmance there to this court.
The defendant Roach was a tax collector of the city of Buffalo, and by virtue of a tax warrant issued to him, he was commanded to collect a certain tax imposed upon certain land in the city of Buffalo, which was assessed to Palmer  Co., and not being able to find any property of Palmer  Co. out of which to make the tax, or to procure payment of the tax otherwise, and finding this personal property upon the land taxed, he, with the aid of the other defendant, seized this property, by virtue of his warrant, for the purpose of satisfying the tax. The property, which consisted of an engine and freight cars, was at the time in the possession of the plaintiff, having been temporarily run upon the land, on a track used by plaintiff communicating with the Union Iron Works, for the purpose of procuring freight. Under such circumstances the collector claims that the plaintiff had no right in this action to direct the sheriff to take the property from him.
The plaintiff claims that Palmer  Co. did not own or occupy the land, and that the assessment and tax were, therefore, illegal and void. But it did not appear upon the assessment-roll, or in the warrant, that they did not own or occupy the land. The assessment, upon the warrant and papers delivered to the collector, was valid. There was nothing upon the face of the papers to notify the collector of the alleged illegality, and hence it was his duty to execute the warrant, and it is well settled that he would be protected in doing so: (The NiagaraElevating Company v. McNamara, 50 N.Y., 653; The Troy andLansingburgh R.R. Co. v. Kane, 72 id., 614; Chegaray v.Jenkins, 5 id., 376.) And the property which he could take by virtue of such a warrant could not be taken from him in such an action as *Page 343 
this. Section 207 of the Code of Procedure, which is still in force, provides that plaintiff's affidavit must show that the property has not been taken for "a tax, assessment or a fine," and the Revised Statutes (2 R.S., 522, § 4) provide that "no replevin shall lie for any property taken by virtue of any warrant for the collection of any tax, assessment or fine," and such is still the law: (Hudler v. Golden, 36 N.Y., 446.
But the plaintiff claims that the collector had no right to seize its property for the payment of this tax; and that really presents the only question for consideration here. If the collector had no right to seize this property under his warrant, the plaintiff can maintain this action. If a tax collector illegally seizes the property of A. to satisfy the tax of B., A. can maintain an action of replevin for its recovery: (Stockwell
v. Vietch, 15 Abb. Pr., 412; Thompson v. Button, 14 J.R., 84; Judd v. Fox, 9 Cow., 259.) As the warrant in such case does not authorize or justify the seizure of the property, it cannot properly be said to be taken by virtue thereof.
This tax was imposed and warrant issued under the revised charter of the city of Buffalo, the act chapter 519 of the Laws of 1870. Section thirteen of title five of that act provides that the comptroller shall issue the warrant commanding the collector to collect from the several persons, etc., the taxes set opposite their respective names; and section nineteen provides that the collector shall demand the taxes, and that he shall make the amount thereof out of the goods and chattels of the persons, etc., opposite to whose names such taxes are set down; and then section twenty-two provides as follows: "Goods and chattels in the possession of the person opposite to whose name the taxes are set down, or upon the lands for which such taxes are assessed, shall be deemed to belong to such person; and no claim of property made thereto by any other person shall be available to prevent a sale." The object of this provision of law is to facilitate the collection of taxes, and to prevent fraud and collusion, by which their collection can be delayed or defeated *Page 344 
and the government thus embarrassed. Its main purpose is, not to authorize the property of one to be taken to pay the tax of another, but to prevent disputes as to the ownership of property which the collector might seize. This is to be accomplished by the rule of evidence enacted that property found in the possession of the tax debtor or upon his land when the tax is thereon, must be deemed to belong to him. It is manifest that this language cannot be taken literally. If one should drive upon the land taxed with a horse and wagon, simply to make a call as a visitor, or as a physician, or as an officer in the discharge of his official duty, could the property be taken out of his possession to satisfy the tax? If a thief had stolen the property, and taken it temporarily upon the land, could it be taken from his possession and sold for the tax? If one is passing over the land of another on his own business, can he be stripped of all the property in his possession for a tax upon the land? It cannot be doubted that the law-makers did not intend that this law should be applied in such cases; and yet they are within the letter of the law. The law-makers cannot always foresee all the possible applications of the general language they use; and it frequently becomes the duty of the courts in construing statutes to limit their operation, so that they shall not produce absurd, unjust or inconvenient results not contemplated or intended. A case may be within the letter of the law, and yet not within the intent of the law-makers; and in such a case a limitation or exception must be implied.
Without attempting to define the precise reach of this law, I am of opinion it was not intended to apply to the case of property transiently upon the land taxed and in the possession of the owner for his own purposes; and that the collector, in such case, cannot by virtue of his warrant lawfully take the property from the owner's possession for the purpose of satisfying a tax for which he is in no way liable.
The order should be affirmed, with costs.
All concur, except RAPALLO and ANDREWS, JJ., not sitting.
Order affirmed. *Page 345